11. Global Europe - External aspects of competitiveness (vote)
- Report: Caspary
- Before the vote on Amendment 51:
(FR) Mr President, I should like to table an oral amendment, the aim of which is to add 'the poorest countries' in place of 'the developing countries'.
(The oral amendment was not accepted)
- Before the vote on Amendment 52:
(FR) I shall try again. This time I fully identify with the spirit of the amendment. It consists in asking the Commission to take account of what is in the amendment. That is the spirit of the amendment. This means that, where it says:
... 'should not seek to include', we should say that the EU 'should deal carefully with these issues'.
(FR) I would advise my fellow Members from the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance to think carefully before opposing this, otherwise we risk voting against the amendment as a whole.
(The oral amendment was not accepted)
That concludes the vote.